Celebrezze, C. J.,
concurring. I enthusiastically agree with the syllabus, content and conclusion of the majority opinion that workers injured by an employer’s intentional or malicious action may sue the employer for common law damages and that the Workers’ Compensation remedy is not the exclusive avenue open to employees seeking redress for injuries arising out of workplace hazards.
I am troubled by the language in the dissenting opinions that workers who are intentionally chemically poisoned on-the-job should not be able to recover damages from their employers because the elimination of health risks would cost too much money, thus decreasing the profits of corporations. I submit that anyone who believes that injuries or death from gases, fumes, impure air or dust should not be eliminated because a manufacturer will suffer a competitive disadvantage is an enemy of all workers. The dissenters’ position is one that I would expect to be championed by a 19th century “robber baron,” not a justice of this court who is duty-bound to serve all the people of Ohio.
The minority opinions are remarkably insensitive to the particularly egregious behavior on the part of employers— fraudulently misrepresenting or concealing workplace hazards — which the state has an interest in preventing. Indeed, under the theory articulated by the dissenters, an *617employer could intentionally cause an employee to suffer disability or death and, yet, remain immune from tort liability.
Recently, Ohio lawyers were chastised in the following fashion:
“ * * * May I suggest that anyone attempting the noble practice of law first arm himself with the knowledge of how to read, to understand that which he reads, then read the rules and cases which pertain to his problem before he embarks upon his voyage. These few simple requirements are not too much to expect of an individual who designates himself as an attorney at law and who is ready, willing and able to accept retainers for his services. If these simple rules are followed the bogeymen and hobgoblins who seek to undermine his endeavors will all disappear and he will emerge unscathed and a better attorney.” DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St. 2d 189 (Krupansky, J., dissenting opinion at page 201).
In paraphrasing the foregoing quotation, may I suggest that anyone answering the noble calling of the judiciary first arm himself or herself with the knowledge of how to read, to understand that which he or she reads, then read the cases which pertain to the problem before embarking upon the voyage. Even a superficial perusal of the current literature, cases and commentaries would demonstrate to the casual reader, unless he or she were living on Fantasy Island, that toxic fumes and chemicals in the workplace are genuine health hazards to many workers. See Kutchins, The Most Exclusive Remedy Is No Remedy At All: Workers’ Compensation Coverage for Occupational Diseases, 32 Labor L. J. 212 (1981); 82 American Jurisprudence 2d, Workmen’s Compensation, Section 303. See, generally, Whirlpool Corp. v. Marshall (1980), 445 U. S. 1.
The bottom line of this case is that prohibiting an employee from suing his or her employer for intentional tortious injury would allow a corporation to “cost-out” an investment decision to kill workers. This abdication of employer responsibility, as represented by the dissenters, is an affront to the dignity of every single working man and working woman in Ohio.
Sweeney and C. Brown, JJ., concur in the foregoing concurring opinion.